EX-28.h.1.b.ix THE DFA INVESTMENT TRUST COMPANY TRANSFER AGENCY AGREEMENT ADDENDUM NUMBER TEN THIS ADDENDUM is made as of the 1st day of April 2011, by and between THE DFA INVESTMENT TRUST COMPANY, a Delaware statutory trust (the “Fund”), and BNY MELLON INVESTMENT SERVICING (US) INC. (formerly, PNC Global Investment Servicing (U.S.) Inc.) (the “Transfer Agent” or “BNY”). W I T N E S S E T H : WHEREAS, the Fund is registered as an open-end, management investment company under the Investment Company Act of 1940, as amended; and WHEREAS, the Fund has retained BNY to serve as the Fund’s transfer agent, registrar and dividend disbursing agent, pursuant to a Transfer Agency Agreement, dated January 15, 1993, as amended (the “Agreement”), which, as of the date hereof, remains in full force and effect; and WHEREAS, Paragraph 1 of the Agreement provides that BNY shall provide such services to any series of shares created by the Fund after the date of the Agreement, upon the mutual agreement of the Fund and the Transfer Agent; and WHEREAS, BNY presently provides such services to existing series of the Fund, and has agreed to provide such services to a new series of the Fund, designated as Dimensional Retirement Equity Fund I, which is listed on Schedule A, attached hereto; and WHEREAS, Paragraph 23 of the Agreement provides that the Agreement may only be changed by a written instrument signed by the party against which enforcement of such change is sought; NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, and intending to be legally bound thereby, the parties hereby agree that: 1.The Agreement is amended to provide that those series set forth on “Schedule A, Series of The DFA Investment Trust Company Amended and Restated April 1, 2011,” which is attached hereto, shall be “Series” under the Agreement. 2.The fee schedules of BNY applicable to the Series shall be as agreed to in writing, from time to time, by the Fund and the Transfer Agent. 3.In all other respects, the Agreement shall remain unchanged and in full force and effect. 4.This Addendum may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. 5.The effective date of this Addendum shall be April 1, 2011. IN WITNESS WHEREOF, the parties hereto have caused this Addendum Number Ten to the Agreement to be executed by their duly authorized officers designated below on the day and year first written above. THE DFA INVESTMENT TRUST COMPANY By:/s/ Catherine Newell Name:Catherine Newell Title:Vice President and Secretary BNY MELLON INVESTMENT SERVICING (US) INC. By:/s/ Michael DeNofrio Name:M. DeNofrio Title:EVP Amended and Restated April 1, 2011 SCHEDULE A SERIES OF THE DFA INVESTMENT TRUST COMPANY The U.S. Large Cap Value Series The Tax-Managed U.S. Marketwide Value Series DFA International Value Series Japanese Small Company Series United Kingdom Small Company Series Continental Small Company Series Asia Pacific Small Company Series Emerging Markets Series Emerging Markets Small Cap Series Canadian Small Company Series Dimensional Retirement Equity Fund I* *Added by this Addendum Number 10
